Exhibit 10.1

 

SIXTH AMENDMENT

 

TO

 

NOTE PURCHASE AGREEMENT

 

Dated as of November 28, 2005

 

AMONG

 

QUICKSILVER RESOURCES INC.,

 

AS ISSUER,

 

THE GUARANTORS,

 

BNP PARIBAS,

 

AS COLLATERAL AGENT,

 

AND

 

THE PURCHASERS PARTY HERETO



--------------------------------------------------------------------------------

SIXTH AMENDMENT TO NOTE PURCHASE AGREEMENT

 

THIS SIXTH AMENDMENT TO NOTE PURCHASE AGREEMENT (this “Sixth Amendment”) dated
as of November 28, 2005, is among QUICKSILVER RESOURCES INC., a Delaware
corporation (the “Company”); each of the undersigned Guarantors (collectively,
the “Guarantors”); BNP PARIBAS, as collateral agent (in such capacity, together
with its successors in such capacity, the “Collateral Agent”) for the purchasers
party to the Note Purchase Agreement referred to below (collectively, the
“Purchasers”); and each of the undersigned Purchasers.

 

R E C I T A L S

 

A. The Company, the Collateral Agent and the Purchasers are parties to that
certain Note Purchase Agreement dated as of June 27, 2003, as amended by the
First Amendment to Note Purchase Agreement dated as of January 30, 2004, the
Second Amendment to Note Purchase Agreement dated as of July 28, 2004, the Third
Amendment to Note Purchase Agreement dated as of September 14, 2004, the Fourth
Amendment to Note Purchase Agreement dated as of April 12, 2005 and the Fifth
Amendment to Note Purchase Agreement dated as of June 24, 2005 (as amended, the
“Note Purchase Agreement”), pursuant to which the Purchasers have purchased $70
million of the Company’s Floating and Fixed Rate Senior Subordinated Second Lien
Mortgage Notes due December 31, 2006 (the “Notes”).

 

B. The Company has requested and the Purchasers have agreed to amend certain
provisions of the Note Purchase Agreement.

 

C. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Note Purchase Agreement,
as amended by this Sixth Amendment. Unless otherwise indicated, all references
to sections or schedules in this Sixth Amendment refer to sections of, or
schedules to, the Note Purchase Agreement.

 

Section 2. Amendments to Note Purchase Agreement.

 

2.1 Amendment to Section 9.1(a)(iii)(A). Section 9.1(a)(iii)(A) is hereby
amended by deleting the reference to “$450,000,000” in the third line thereof
and replacing it with “$600,000,000”.

 

2.2 Amendment to Section 9.1(g)(ii). Section 9.1(g)(ii) is hereby deleted and
the following inserted in lieu thereof:

 

(ii) the Company may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock) and, at the Company’s election, any cash
consideration permitted by Section 9.1(g)(vii) hereof;



--------------------------------------------------------------------------------

2.3 Amendment to Section 9.1(g). Section 9.1(g) is further amended by deleting
the word “and” after clause (v) thereof, deleting the period at the end of
clause (vi) thereof and replacing it with the following new clause (vii) after
clause (vi):

 

; and (vii) the Company may redeem or purchase any fractional shares of its
Equity Interests, and/or pay cash in lieu of issuing any such fractional shares,
in connection with any stock split of, stock dividend on, and/or any other
transaction that would otherwise result in fractional shares of, its Equity
Interests, provided that, following the Sixth Amendment Effective Date, the
aggregate amount of cash consideration paid to so redeem or purchase any such
fractional shares and/or paid in lieu of issuing any such fractional shares does
not exceed $500,000.

 

2.4 Amendment to Section 9.1(q)(i). The first sentence of Section 9.1(q)(i) is
hereby deleted and the following inserted in lieu thereof:

 

(i) The Company will not at any time on or after the Sixth Amendment Effective
Date permit its ratio of Adjusted Total NPV to Total Debt to be less than 1.5 to
1.0.

 

2.5 Amendments to Schedule B. The definitions in Schedule B are hereby added or
amended as follows:

 

(a) The following definitions are hereby added in the appropriate alphabetical
order:

 

“Sixth Amendment” means the Sixth Amendment to this Agreement entered into as of
November 28, 2005, among the Company, BNP Paribas and the Purchasers party
thereto.

 

“Sixth Amendment Effective Date” means November 28, 2005.

 

(b) The definition of “Senior Indebtedness” is hereby amended by deleting each
reference to “$450,000,000” wherever it appears in such definition and replacing
it with “$600,000,000”.

 

(c) The definitions of “Engineering Reports” and “NPV” are hereby amended by
(i) deleting each reference contained therein to “$30.00 per barrel” wherever it
appears in each such definition and replacing it with “$40.00 per barrel”, and
(ii) deleting each reference contained therein to “$5.00 per mcf” wherever it
appears in each such definition and replacing it with “$6.00 per mcf”.

 

Section 3. Conditions Precedent. This Sixth Amendment shall not become effective
until the date on which each of the following conditions is satisfied (the
“Effective Date”):

 

3.1 On or prior to the Effective Date, the Collateral Agent and each Purchaser
shall have received all fees and other amounts due and payable in connection
with this Sixth Amendment in accordance with Section 14.1 of the Note Purchase
Agreement.

 

2



--------------------------------------------------------------------------------

3.2 The Collateral Agent shall have received from all of the Purchasers, the
Company and the Guarantors counterparts (in such number as may be requested by
the Collateral Agent) of this Sixth Amendment signed on behalf of such Persons.

 

3.3 No Default shall have occurred and be continuing, after giving effect to the
terms of this Sixth Amendment.

 

3.4 The Collateral Agent shall have received such other documents as the
Collateral Agent or special counsel to the Collateral Agent may reasonably
request.

 

The Collateral Agent shall notify the Company and the Purchasers in writing of
the Effective Date.

 

Section 4. Miscellaneous.

 

4.1 Approval of Adjusted Total NPV. The parties hereto hereby acknowledge and
agree that, effective as of the Sixth Amendment Effective Date until the next
Scheduled Redetermination Date, the next Interim Redetermination Date or the
next adjustment to the Adjusted Total NPV under Section 8.3(c) or
Section 9.1(h)(iv) of the Note Purchase Agreement, whichever occurs first after
the Sixth Amendment Effective Date, the Adjusted Total NPV is $1,649,014,000.

 

4.2 Confirmation. The provisions of the Note Purchase Agreement, as amended by
this Sixth Amendment, shall remain in full force and effect following the
effectiveness of this Sixth Amendment.

 

4.3 Ratification and Affirmation; Representations and Warranties. The Company
and each Guarantor hereby (i) acknowledges the terms of this Sixth Amendment;
(ii) ratifies and affirms its obligations under, and acknowledges, renews and
extends its continued liability under, each Transaction Document to which it is
a party and agrees that each Transaction Document to which it is a party remains
in full force and effect, except as expressly amended hereby; and
(iii) represents and warrants to the Purchasers that as of the date hereof,
after giving effect to the terms of this Sixth Amendment: (A) all of the
representations and warranties contained in each Transaction Document to which
it is a party are true and correct, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct, as of such specified earlier date, (B) no Default has occurred and is
continuing and (C) since December 31, 2002, there has been no event, development
or circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

 

4.4 Transaction Document. This Sixth Amendment is a “Transaction Document” as
defined and described in the Note Purchase Agreement and all of the terms and
provisions of the Note Purchase Agreement relating to Transaction Documents
shall apply hereto.

 

4.5 Purchasers’ Satisfaction. For purposes of determining compliance with the
conditions specified in Section 3 hereof, each of the undersigned Purchasers
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter

 

3



--------------------------------------------------------------------------------

required thereunder to be consented to or approved by or acceptable or
satisfactory to a Purchaser upon its execution and delivery of a counterpart of
this Sixth Amendment.

 

4.6 Counterparts. This Sixth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Sixth Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

 

4.7 No Oral Agreement. THIS SIXTH AMENDMENT, THE NOTE PURCHASE AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN AGREEMENTS OF THE PARTIES.
THERE ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

 

4.8 GOVERNING LAW. THIS SIXTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[SIGNATURES BEGIN NEXT PAGE]

 

4

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
duly executed as of the date first written above.

 

COMPANY:       QUICKSILVER RESOURCES INC.             By:   /s/ MarLu Hiller    
            Name:   MarLu Hiller                 Title:   Treasurer          
GUARANTORS:       BEAVER CREEK PIPELINE, L.L.C.             By:   /s/ MarLu
Hiller                 Name:   MarLu Hiller                 Title:   Treasurer  
                TERRA ENERGY LTD.             By:   /s/ MarLu Hiller            
    Name:   MarLu Hiller                 Title:   Treasurer                  
MERCURY MICHIGAN, INC.             By:   /s/ MarLu Hiller                 Name:
  MarLu Hiller                 Title:   Treasurer                   GTG PIPELINE
CORPORATION             By:   /s/ MarLu Hiller                 Name:   MarLu
Hiller                 Title:   Treasurer

 

SIGNATURE PAGE 1



--------------------------------------------------------------------------------

TERRA PIPELINE COMPANY By:   /s/ MarLu Hiller     Name:   MarLu Hiller    
Title:   Treasurer   COWTOWN PIPELINE FUNDING, INC. By:   /s/ MarLu Hiller    
Name:   MarLu Hiller     Title:   Treasurer   COWTOWN PIPELINE MANAGEMENT, INC.
By:   /s/ MarLu Hiller     Name:   MarLu Hiller     Title:   Treasurer   COWTOWN
PIPELINE L.P. By:  

Cowtown Pipeline Management, Inc.,

as General Partner

    By:   /s/ MarLu Hiller        

Name:  MarLu Hiller

Title:    Treasurer

 

 

SIGNATURE PAGE 2



--------------------------------------------------------------------------------

COLLATERAL AGENT:      

BNP PARIBAS, as a Purchaser and as

Collateral Agent

            By:   /s/ Brian M. Malone                 Name:   Brian M. Malone  
              Title:   Managing Director             By:   /s/ Russell Otts    
            Name:   Russell Otts                 Title:   Vice President        
  PURCHASERS:       FORTIS CAPITAL CORP.             By:   /s/ Michele Jones    
            Name:   Michele Jones                 Title:   Senior Vice President
            By:   /s/ Darrell Holley                 Name:   Darrell Holley    
            Title:   Managing Director                  

THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA

            By:   /s/ Randall M. Kob                 Name:   Randall M. Kob    
            Title:   Vice President                   THE ROYAL BANK OF SCOTLAND
plc             By:   /s/ Robert E. Poirrier Jr.                 Name:   Robert
E. Poirrier Jr.                 Title:   Vice President          

 

SIGNATURE PAGE 3